                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                 MONROE DIVISION

WYATT MORGAN CIVIL ACTION NO. 20-1601

                                                      SECTION P
vs.
                                                      JUDGE ELIZABETH E. FOOTE

DARREL VANNOY MAG. JUDGE KAYLA D. MCCLUSKY


                                          JUDGMENT

        The Report and Recommendation of the Magistrate Judge having been considered, no


objections thereto having been filed, and finding that same is supported by the law and the record


in this matter,


        IT IS ORDERED, ADJUDGED, AND DECREED that this proceeding is DISMISSED

WITHOUT PREJUDICE for lack of jurisdiction.

        SHREVEPORT, LOUISIANA, this \^^f[ day of July, 2021.




                                                  ELIZABETH E.'
                                                  UNITED STATES D^RICT JUDGE
